Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 12, 2006 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2718215 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 255 State Street, Boston, Massachusetts 02109 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 6 INFORMATION INCLUDED IN THE REPORT Item 7.01 Regulation FD Disclosure Registrant reported their preliminary assets under management, as described in Registrants news release dated October 12, 2006, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits Exhibit No. Document 99.1 Press Release issued by the Registrant dated October 12, 2006 reporting the preliminary assets under management. Page 2 of 6 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: October 12, 2006 /s/ William M. Steul William M. Steul, Chief Financial Officer Page 3 of 6 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 Copy of Registrant's news release dated October 12, 2006 reporting the preliminary assets under management. Page 4 of 6 Exhibit 99.1 October 12, 2006 FOR IMMEDIATE RELEASE Eaton Vance Reports September 30, 2006 Assets Under Management Boston, MA  Eaton Vance Corp. today reported assets under management of $124.1 billion on September 30, 2006. This compares to $111.8 billion on December 31, 2005. Assets Under Management (in billions) 9/30/2006 12/31/2005 By client: Funds $ 94.5 $ 82.6 Retail managed accounts 9.1 7.5 Institutional separate accounts 12.1 13.7 High net worth separate accounts 8.4 8.0 Total $ 124.1 $ 111.8 By asset category Equity $ 74.9 $ 69.7 Fixed 28.3 23.4 Bank loan 20.9 18.7 Total $ 124.1 $ 111.8 (1) Includes balanced accounts (2) Includes money market assets of $2.1 billion for 9/30/2006 and $276 million for 12/31/2005. Page 5 of 6 Eaton Vance Corp. regularly reports assets under management on a fiscal quarter-end basis (January, April, July and October). The Company also reports assets under management on a calendar quarter basis in order to assist industry consultants who advise institutional clients on investment manager selection. Eaton Vance Corp., a Boston-based investment management firm is traded on the New York Stock Exchange under the symbol EV. Page 6 of 6
